Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The response of the applicant which was filed on 11/18/22 has been received and given full consideration. Claims 1 and 2 have been amended, and claims 12-19 have been withdrawn from consideration by the Applicant.
Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US20090011298) in view of Yang et al. (US 2006/0093879).
4.	Regarding claims 1-11, Sato teaches a fuel cell system (see Fig. below) comprising: at least one fuel cell, each fuel cell including an anode inlet and a cathode inlet, wherein the anode inlet is configured to fluidly receive hydrogen and the cathode inlet is configured to fluidly receive an air source containing oxygen; and a purification unit fluidly connected between an anode outlet of the at least one fuel cell and the anode inlet; wherein the purification unit is configured to reduce the amount of oxygen in an anode exhaust stream exiting the anode outlet prior to the anode exhaust stream being directed to the anode inlet, the reduction being performed after shut-down, before start-up and during the start- up; and, wherein the purification unit contains a regenerable oxygen capture media configured to at least one of adsorb and absorb oxygen (see Fig. below).

    PNG
    media_image1.png
    693
    928
    media_image1.png
    Greyscale

5.	Sato is silent about wherein the oxygen reduction before start-up reduces oxidation of the carbon corrosion of the platinum catalyst support; a recircularization loop for configured to selectively direct anode outlet fluid to oxygen capture media;
wherein the oxygen reduction before start-up reduces increase in localized anode potential by less than 0.5V. across the electrode surface of the at least one fuel cell.
6.	Yang teaches wherein the oxygen reduction before start-up reduces oxidation of the carbon corrosion of the platinum catalyst support; wherein the oxygen reduction before start-up reduces increase in localized anode potential by less than 0.5V. across the electrode surface of the at least one fuel cell (Preferably an auxiliary resistive load is connected across the cell as the oxygen is being consumed to reduce the cell voltage during the process [0007]; the auxiliary resistive load reduces the cell voltage to 0.2 volts per cell or less, and the cell voltage is maintained at or below 0.2 volts per cell until substantially no oxygen remains in the recycle loop (see claim 5); a recircularization loop for configured to selectively direct anode outlet fluid to oxygen capture media (while the recycle blower 150 recirculates the balance of the anode exhaust through the anode flow field via the recycle loop in a manner well know in the prior art [0033]; Some of the oxygen in the recirculating anode exhaust not consumed in the diffusion burning zone 155 a catalytically reacts with unconsumed hydrogen on the catalytic burner element to produce water. The exhaust from the burner 151 a enters the next burner in the series, and oxygen in that stream is consumed in the same manner, and so forth, until the recirculating exhaust has passed through all the burners and again passes through the anode flow field [0037]) for the benefit of a procedure for starting up a fuel cell system (abstract) in safe start-up procedures are needed that do not cause significant performance degradation [0005].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato with Yang’s teachings for the benefit of a procedure for starting up a fuel cell system in safe start-up procedures are needed that do not cause significant performance degradation
8.	Sato’s device modified by Yang necessarily meets instant claims 1-11 of Applicant, because Sato modified by Yang teaches all the structural and functional limitations of the claims 1-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722